Citation Nr: 1602650	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected atherosclerotic cardiovascular disease/stable angina and history of myocardial infarction (hereinafter, "heart disorder").

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a dental disorder for compensation purposes.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to service-connected diabetes and/or heart disorder.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Michael Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board acknowledges that the Veteran did not formally perfect an appeal on the TDIU issue.  However, the Board finds that the issue has been raised by the record and is properly before it for appellate consideration pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the heart disorder, diabetes, psychiatric disorder, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (MC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  The record available for the Board's review does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate AOJ.  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action.  See 77 Fed. Reg. 4469 (Jan. 30, 2012).


FINDINGS OF FACT

The record does not reflect the Veteran had any in-service dental trauma; nor that he has a current dental disability for which service connection may be established for compensation purposes.


CONCLUSION OF LAW

The criteria for a grant of service connection for compensation purposes for dental disorder are not met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015); VAOGCPREC 5-97.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding his dental claim via a letter dated in June 2013, which is clearly prior to the October 2013 rating decision that initially adjudicated the claim.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate this claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be granted.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the dental claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2015 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates he has a dental disability that qualifies for VA compensation purposes.  Moreover, he was accorded a VA medical examination regarding this case in August 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Veteran criticized this examination for not adequately addressing his claim of secondary service connection; specifically the issue of secondary aggravation.  However, the Veteran has not criticized the adequacy of this examination in regard to the nature of his dental disorder.  As detailed below, the Board finds this examination does not show the Veteran has a dental disorder for which VA compensation is payable, nor does any other evidence of record.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned December 2015 hearing, the Board is cognizant that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify the Veteran's contentions to include the dental claim.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  The Board also reiterates that it has already determined the Veteran received adequate notification regarding this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma. 

The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(a), (b).

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97. 

In this case, a thorough review of the Veteran's service treatment records do not demonstrate any in-service dental trauma.  Further, no dental impairment appears to have been noted on his September 1967 expiration of term of service examination.  Moreover, the Veteran indicated on a concurrent Report of Medical History that he had not had severe tooth or gum trouble. 

The Board also notes the Veteran does not appear to contend his current dental disorder is due to in-service dental trauma.  Rather, he has contended it is secondary to his service-connected diabetes.

The Board acknowledges, as a general rule, that service connection may be established for a disability that has been caused or aggravated by an already service-connected disability.  See 38 C.F.R. § 3.310.  Further, the August 2014 VA examination diagnosed the Veteran with gingivitis and tooth loss, and stated that diabetes mellitus is associated with infections such as gingivitis.  However, the examiner also opined that the gingivitis with loss of teeth was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.

The Board notes, as contended by the Veteran, that the August 2014 VA examiner did not expressly address the issue of secondary aggravation.  Nevertheless, even if such were the case, the claim must still be denied.  Under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Here, the record reflects the Veteran's loss of teeth is due to a disease process; i.e., gingivitis.  However, the August 2014 VA examination also found that the Veteran did not have loss of substance of body of the maxilla or mandible.  Moreover, the examiner found that the masticatory surfaces could be replaced by a suitable prosthesis.  Therefore, the Board must find that the record does not reflect the Veteran has a current dental disability for which service connection may be established for compensation purposes.

In view of the foregoing, the Board finds that the claim of service connection for a dental disorder for compensation purposes must be denied.


ORDER

Service connection for a dental disorder for compensation purposes is denied.



REMAND

The Board notes that the Veteran indicated at his December 2015 hearing that he had received more recent treatment for his claimed disabilities through VA since his claims was last adjudicated below via the respective Statements of the Case (SOCs) in 2014.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also notes that while the Veteran has been accorded VA examinations to evaluate his service-connected heart disorder and diabetes, the Veteran has intimated these disabilities may have increased in severity since the most recent examinations in August 2014.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is also required to accord the Veteran new examinations to evaluate the current nature and severity of these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes that the Veteran indicated at his December 2015 hearing that he could not work due to his service-connected heart disorder and diabetes.  Consequently, the TDIU claim is inextricably intertwined with the claims for higher ratings.  As new examinations have already been deemed necessary for these disabilities, the Board finds they should also address the impact they have upon the Veteran's employability.

With respect to the psychiatric disorder claim, the Board observes that an August 2014 VA examination essentially concluded the Veteran did not currently have an acquired psychiatric disorder; and that the examination was normal.  However, VA treatment records include findings of depression, to include records dated in September 2014.  In addition, VA treatment records dated in October 2013 include a finding of mood disorder.  Further, the Veteran indicated at his December 2015 hearing that he continued to receive psychiatric treatment through VA, and had been prescribed medications for such.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, the Board must find that the August 2014 VA examination is not adequate for resolution of the Veteran's psychiatric disorder claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is also required to accord the Veteran a new medical examination which does adequately address the nature and etiology of his claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his heart disorder, diabetes, and psychiatric disorder since August 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period as indicated at the December 2015 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology; as well as the nature, extent and severity of his heart and diabetes symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to evaluate the current nature and severity of his service-connected heart disorder and diabetes mellitus.  The claims folder should be made available to the examiner for review before the examination.

In addition to the specific symptomatology of these disabilities, the respective examiners should opine as to the impact of the service-connected disability, to include on the aggregate, on the Veteran's ability to secure and follow a substantially gainful occupation.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should be afforded new examinations to evaluate the current nature and etiology of his claimed psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder found to exist to include the prior findings of depression and mood disorder in the VA treatment records, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  If the examiner determines the disorder is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected heart disorder and/or diabetes.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether the Veteran is entitled to a TDIU due to his service-connected disabilities.

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


